OPINION
{¶ 1} On March 5, 2008 Defendant-Appellant Bryon Napier pleaded no contest to one count each of possession of cocaine, trafficking in cocaine, and having a weapon under disability, and he was sentenced on April 2, 2008 to a total of three *Page 2 
years in prison.
 {¶ 2} Napier filed a timely notice of appeal. On June 30, 2008 his appellate counsel filed a brief pursuant to Anders v. California (1967),386 U.S. 738, 87 S.Ct. 1396, stating that after thoroughly examining the record and the law, he found no potentially meritorious issues for appeal.
 {¶ 3} On July 2, 2008 we informed Napier that his counsel had filed anAnders brief on his behalf and of the significance of an Anders brief. We granted Napier sixty days from that date to file a pro se brief with assignments of error if he so desired. No pro se brief was filed.
 {¶ 4} We have thoroughly examined the record of the proceedings in this case as required by Anders, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review. The judgment appealed from will be affirmed.
GRADY, J. and DONOVAN, J., concur.
Copies mailed to:
Carley J. Ingram Ben M. Swift Bryon J. Napier Hon. Jeffrey E. Froelich *Page 1